In order more fully to protect the status quo, the order appealed from granting an injunction pendente lite is modified, without costs, by enlarging the injunction so as also to restrain the defendants *994from interfering with the use by plaintiff Kolmer Marcus of the passenger and freight elevators servicing the ninth floor of the building. Use of said elevators to the ninth floor by Kolmer Marcus, however, is permitted pendente lite only to the extent that plaintiff Edward Schainman Sportwear Co. is allowed to use them for access to the ninth floor by the provisions of its lease. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.